Citation Nr: 0922620	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-31 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION
 
The Veteran had active duty from October 1977 to July 1979.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh , Pennsylvania.
 
In March 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.
 
 
FINDING OF FACT
 
Giving the Veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
chronic genital herpes is related to his active duty.
 
 
CONCLUSION OF LAW
 
Resolving doubt in the Veteran's favor, herpes was incurred 
during active duty.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).
 
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. Veterans Claims Assistance Act (VCAA)
 
The VCAA substantially amended the provisions of Chapter 51 
of Title 38 of the United States Code, concerning the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103).
 
In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA. 
 The RO provided notice of how disability ratings and 
effective dates are determined in December 2007.  Information 
concerning effective dates and ratings for herpes will be 
provided by the RO.  If appellant then disagrees with any of 
those actions, he may appeal those decisions
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.
 



II. Factual Background and Legal Analysis
 
Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.
 
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).
 
The Veteran seeks service connection for herpes.  During his 
March 2009 hearing, he testified that herpes began following 
sexual activity while he was a member of a mixed gender basic 
training unit.  The Veteran indicated that Dr. Iannuzzi, his 
family physician, confirmed that the Veteran did not have a 
history of herpes prior to entering service.  The Veteran 
said that he sought medical care for genital herpes (penile 
lesions) that caused knots in his groin in service (see 
hearing transcript at page 11).  He stated that since his 
discharge, he received continuous treatment for the disorder 
from Dr. Iannuzzi and VA (Id. at 10-11). 
 
Service treatment records indicate that in August 1977, when 
the Veteran was examined for entry into service, herpes was 
not noted.  He was qualified for active service.  According 
to clinical records, dated from October to December 1977, the 
Veteran was treated for penile lesions with tender groin 
nodes thought possibly related to inguinal lymphadenopathy.  
The etiology of which needed to rule out chancroid.  
 
VA outpatient treatment records, dated from September 2003, 
show treatment for herpes in June and July 2005.  
 
In an October 2007 signed statement, Charles Iannuzzi, M.D., 
said that the Veteran had recurrent lymphadenopathy in the 
groin, that appeared to be herpes, and it was related to 
service.  In another signed statement dated in March 2009, 
Dr. Iannuzzi said that the Veteran was his long-time patient 
who suffered from recurrent lymphadenopathy in his groin 
areas that appeared to be herpes.  Dr. Iannuzzi said that, 
according to his medical records, the Veteran did not have 
this condition prior to enlisting in service.  The physician 
stated that he reviewed the Veteran's service records and it 
appeared that service doctors had the same opinion.  
 
In a signed statement dated March 26, 2009, a VA primary care 
physician said that he treated the Veteran in the VA clinic 
since September 2004.  According to this staff physician, 
after reviewing the records provided by the Veteran, it did 
appear that the Veteran contracted genital herpes in service.
 
Based on the above medical opinions, which are supported by 
the evidence of record, the Board finds that the evidence is 
equally balanced as to whether the Veteran has herpes as a 
result of service.
 
Thus, in light of the foregoing, the Board finds that the 
evidence of record is consistent with the Veteran's 
contentions.
 
Accordingly, resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for herpes is in 
order.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
 
ORDER
 
Entitlement to service connection for herpes is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


